     Case 7:20-cv-00335 Document 16 Filed on 03/01/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

DEUTSCHE BANK NATIONAL                         §
TRUST COMPANY, AS TRUSTEE                      §
FOR MORGAN STANLEY ABS                         §
CAPITAL I INC. TRUST 2004-HE7                  §
MORTGAGE PASS-THROUGH                          §
CERTIFICATES, SERIES 2004-HE7,                 §
                                               §
       Plaintiff,                              §     Civil Action No. 7:20-cv-335
                                               §
v.                                             §
                                               §
SOLOMON VALLEJO, VERONICA                      §
VALLEJO; and                                   §
MILA, INC. D/B/A MORTGAGE                      §
INVESTMENT LENDING                             §
ASSOCIATES, INC.,                              §
                                               §
       Defendants.                             §

                PLAINTIFF’S MOTION TO EXTEND ORDER ABATING CASE

       Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS

Capital I Inc. Trust 2004-HE7 Mortgage Pass-Through Certificates, Series 2004-HE7 (“Deutsche

Bank” or “Plaintiff”), files this its Motion to Extend Stay Order Abating Case and respectfully

shows as follows:

       1.      Plaintiff filed its Original Complaint on October 21, 2020 (the “Complaint”)

against Defendants Solomon Vallejo, Veronica Vallejo and Mila, Inc., d/b/a Mortgage

Investment Lending Associates, Inc. (“Defendants”).       (ECF Document No. 1). Plaintiff

completed service on Defendants Solomon Vallejo and Veronica Vallejo on November 10, 2020.

       2.     On December 4, 2020, Plaintiff filed its Motion to Abate Case in which Plaintiff

represented that it was prohibited from moving forward with judgment in this action under

current CFPB regulations because the loan was undergoing active loss mitigation and that


PLAINTIFF’S MOTION TO EXTEND ORDER ABATING CASE                                          Page 1
MWZM: 20-000323-671
      Case 7:20-cv-00335 Document 16 Filed on 03/01/21 in TXSD Page 2 of 3




foreclosure of the property subject to the suit was placed on hold as of December 3, 2020. (ECF

Document No. 14).

        3.         The Court ordered the case to be abated for 90 days until March 8, 2021. (ECF

Document No. 15). However, the subject loan is still undergoing active loss mitigation.

Accordingly, Plaintiff respectfully requests that this matter be abated for an additional period of

sixty (60) days to allow the Parties to continue and conclude the loss mitigation procedures.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court extend the

stay and all upcoming deadlines for sixty (60) days and for such other relief to which it may be

justly entitled.

                                                     Respectfully submitted,

                                                   By: /s/ Vivian N. Lopez
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      mcronenwett@mwzmlaw.com

                                                       VIVIAN N. LOPEZ
                                                       Texas Bar No. 20818-PR
                                                       vlopez@mwzmlaw.com

                                                     MACKIE WOLF ZIENTZ & MANN, P.C.
                                                     14160 N. Dallas Parkway, Suite 900
                                                     Dallas, Texas 75254
                                                     Phone: (214) 635-2650
                                                     Facsimile: (214) 635-2686

                                                   ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S MOTION TO EXTEND ORDER ABATING CASE                                                 Page 2
MWZM: 20-000323-671
     Case 7:20-cv-00335 Document 16 Filed on 03/01/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

      The undersigned certifies that on March 1, 2021, a true and correct copy of the foregoing
document was delivered to the following parties in the manner described below:

Via U.S. Mail
Veronica Vallejo
2502 East 29th Street
Mission, TX 78574

Via U.S. Mail
Solomon Vallejo
2502 East 29th Street
Mission, TX 78574



                                                   /s/ Vivian N. Lopez
                                                   VIVIAN N. LOPEZ




PLAINTIFF’S MOTION TO EXTEND ORDER ABATING CASE                                           Page 3
MWZM: 20-000323-671
